 



Exhibit 10.13

Mylan Laboratories Inc.
Arrangements for Director Compensation
In Effect as of February 9, 2005

In accordance with guidance provided by the staff of the Division of Corporation
Finance of the Securities and Exchange Commission (the “SEC”) in late November
2004, Mylan Laboratories Inc. (the “Company”) is providing a written description
of the oral compensation arrangements that the Company currently has with its
Board of Directors (“Board”), which the SEC may deem to be material definitive
agreements with the directors.

Effective as of July 30, 2004, non-employee directors receive $50,000 per year
in cash compensation for their service on the Board. Prior to July 30, 2004, the
annual retainer paid to such persons was $36,000, as disclosed in the Company’s
Proxy Statement for its 2004 Annual Meeting of Shareholders (the “2004 Proxy
Statement”). In addition, Milan Puskar receives an additional $200,000 per year
for his service as Chairman (as disclosed in the 2004 Proxy Statement).
Non-employee directors are also reimbursed for actual expenses relating to
meeting attendance and, at the discretion of the full Board, are eligible to
receive stock options or other awards under the Company’s 2003 Long-Term
Incentive Plan (each as disclosed in the 2004 Proxy Statement). In July 2004, an
immediately-exercisable option to purchase 10,000 shares of common stock, at an
exercise price of $14.82 per share, was awarded to each of the non-employee
directors, as reported in the applicable Statements of Changes in Beneficial
Ownership on Form 4 filed with the SEC. Directors who are also employees of the
Company do not receive any consideration for their service on the Board.

On February 9, 2005, the Board approved the following arrangements:



• Effective February 10, 2005, non-employee directors (other than Mr. Puskar)
will receive fees for each Board meeting they attend (other than any Board
meeting held primarily to consider board compensation matters). The fee is
$1,500 for each meeting attended in person and $1,000 for each meeting attended
by phone.


• Effective February 10, 2005, non-employee directors will receive fees for each
Board Committee meeting they attend (other than: (i) Committee meetings held in
conjunction with Board meetings; (ii) any Committee meetings held primarily to
consider board compensation matters; and (iii) meetings of the Finance Committee
or of the Executive Committee). The fee is $750 for each meeting attended in
person and $500 for each meeting attended by phone.


• Effective January 1, 2005, the Chairperson of the Audit Committee will receive
an additional fee of $10,000 per year.


• Effective January 1, 2005, the Chairpersons of the Compensation Committee, the
Governance and Nominating Committee, and the Compliance Committee each will
receive an additional fee of $5,000 per year.


